Citation Nr: 0729339	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-02 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1970 to 
February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision.

The veteran's claim of entitlement to service connection for 
a lower back condition was initially denied by a 1988 rating 
decision.  The veteran's claim was reopened by an April 2006 
Board decision, and remanded for additional development.  
This development having been completed, the veteran's claim 
has been returned to the Board.


FINDING OF FACT

The medical evidence of record fails to make it as likely as 
not that the veteran's current back disability was caused by 
his time in service.


CONCLUSION OF LAW

Criteria for service connection for a lower back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran believes that he injured his back while serving 
on the U.S.S. Cecil when he slipped while carrying a 50 mm 
shell and struck his back several times as he slid down a 
ladder.  The veteran indicated that he reported to sick call 
one or two days later where he was placed on limited duty for 
a period of time.  The veteran testified before the RO that 
his ship lacked the proper facilities to treat his back and 
that he was seen at Guantanamo Bay when the ship docked 
there, where he was prescribed light-duty for one week.  

Following service, the veteran indicated that he did basic 
labor and sales in a department store, before going to 
nursing assistant school.  The veteran indicated that he 
experienced back pain in the years following separation, but 
he brushed it off, taking over-the-counter pain medication as 
necessary.  He indicated that he received only minor, if any, 
treatment for his back between his discharge from service in 
1972 and 1987.  In 1987 the veteran was working as a nursing 
assistant when he lifted a patient and his back just went 
out.  The veteran reported that he underwent surgery, and was 
hospitalized for three months.  He believes that following 
his initial back injury in service, his back slowly 
deteriorated over the years, culminating in its going out 
finally in 1987.

Service medical records fail to show any back condition at 
entry into service, and the veteran's spine was found to be 
normal.  Records from the U.S.S. Cecil indicated that the 
veteran complained of lower back pain in February 1971 which 
was noted to have been aggravated by heavy lifting.  The 
veteran was told to treat it with heat and Robaxin and to 
discontinue heavy lifting.  The veteran went to sick call at 
Guantanamo Bay in March 1971 where the veteran complained of 
back pain for the past year, but the medical officer appeared 
unclear of what caused the back pain, as he noted "onset?"  
The examination showed forward flexion to the point where the 
veteran's fingers were one foot from the floor with pain.  
Lateral flexion was painless, as was extension. The veteran 
was able to walk on his heels and toes, and straight leg 
raises were negative.  X-rays were within normal limits with 
the exception of sacralization of L5, and the medical officer 
rendered the impression of lower back pain secondary to a 
ligament sprain, with a bony anomaly which was possibly 
Reiter's syndrome.  The veteran was ordered light duty for a 
week.  In November 1971, the veteran was seen at the Naval 
hospital where he was noted to have a long-term history of 
non-positional lower back pain.  The veteran complained of 
radiation into his left posterior thigh, but the medical 
officer found that the veteran had full range of motion in 
his back with no scoliosis; and sensory and motor tests 
indicated that the veteran's nerves were intact.  An 
examination in February 1972 indicated that the veteran had a 
year-and-a-half of lower back pain.  

The earliest post-service treatment records are dated in June 
1987, fifteen years after the veteran was discharged from 
service, and note that the veteran developed lower back pain 
in February 1987 after lifting a patient off the floor.  The 
veteran took several days off of work, and had no further 
difficulties until April 1987 when he was lifting a patient 
from his wheelchair into the car and reinjured his back.  It 
was also specifically noted that there was no prior history 
of back pain.  In August 1987, the veteran underwent a lumbar 
laminectomy and discectomy to correct herniated discs at L3-
L4 and at L4-L5.  A separate treatment record from 1987 
indicated that the veteran had a long history of problems 
with his back and leg, but nothing further was added.

While the veteran initially filed a claim of entitlement to 
service connection for a lower back disability in June 1988 
(which was denied in August 1988), there is little mention in 
the medical evidence of his in-service back injury.  Instead, 
the majority of treatment records focus on the veteran's work 
related back injury in 1987 as the onset of his back 
problems.

In October 1990, the veteran presented for treatment 
complaining of radiating leg pain and shoulder pain.  It was 
noted that all of the pain was noted after his surgery in 
1987, and that he injured his back in a work-related accident 
in 1987.

The veteran was awarded Social Security Administration (SSA) 
disability benefits in 1991, and found to be disabled based 
on his back condition.  However, the SSA decision only 
referenced his 1987 back injury and made no mention of any 
back injury while the veteran was in the Navy.

In 1995, the veteran presented for an independent medical 
opinion (unrelated to a VA claim) at which he again reported 
his 1987 injury lifting a patient; and on a questionnaire, 
the veteran indicated that his first back/spine injury was in 
1987.  Again in 1997, the veteran sought treatment noting a 
10 year history of back pain. 

The veteran also submitted several letters from his friends 
and family.  The veteran's mother indicated that he had been 
bothered with his back ever since he was in service; the 
veteran's sister indicated that she remembered her brother 
telling the family that he had hurt himself during a fall in 
the service; the veteran's daughter indicated that her father 
had complained about injuring his back while in the Navy; a 
life-long friend indicated that he had known the veteran 
since they were boys and that when the veteran returned from 
the military, he complained a lot about back problems; and a 
friend of the veteran's brother indicated that as long as she 
had known the veteran he had had back problems.  These 
statements are accepted for what they are, but none of those 
providing a statement are shown to be medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, 
their statements are insufficient to provide the requisite 
nexus between the veteran's current back disability and his 
time in service.  

In 2004, the veteran saw his private doctor, Dr. Erb, and 
related the account of his in-service back injury.  The 
veteran reported that he had had developed some back pain 
following his in-service back injury, but that he healed 
quickly.  He noted that since that time he had some back 
discomfort, but that within the past several years his back 
had significantly worsened, to the point that he required 
daily pain medication.  The veteran asked his Dr. Erb whether 
his current symptoms could be related to his in-service 
injury.  Dr. Erb opined that it was certainly possible that 
there was a relationship, explaining that many of the 
degenerative changes that are seen with lower back injuries 
occur through key injuries sustained earlier in life which 
set up weak spots within the spine that then become 
symptomatic as a patient ages.  The doctor stated that 
hopefully good documentation on the part of the military 
would substantiate the veteran's reports.

While Dr. Erb indicated that it was possible that the 
veteran's current disability was related to his in-service 
injury, this falls short of stating that it as likely as not 
that the two are related.  Furthermore, Dr. Erb did not 
review the veteran's service medical records in conjunction 
with his opinion and he failed to address the relevance of 
the veteran's work-related incident in 1987 which resulted in 
back surgery.  While Dr. Erb indicated that injuries earlier 
in life could develop and become increasingly symptomatic as 
a person ages, he failed to account for a major injury which 
occurred more than 15 years before he issued his opinion.  
This is particularly relevant in that the entirety of the 
veteran's post-service treatment records date his back injury 
in 1987.  Also of note, Dr. Erb previously indicated in a 
1998 record, that the veteran had a history of a back injury 
which dated to a ruptured disc in 1987.

The veteran underwent a VA examination in August 2006 in 
order to determine the etiology of his back disability.  The 
examiner, after reviewing the veteran's claims file, 
including his service medical records, diagnosed the veteran 
with moderately-severe degenerative disc disease, post-
laminectomy and with left lower extremity radiculopathy.  The 
examiner then opined that while in service it was likely that 
the veteran had a lumbar strain as evidenced by the complaint 
of low back pain.  However, the examiner indicated that it 
was not possible to relate the veteran's disc disease, 
radiation, and laminectomy to service, because these problems 
appear to be related to the after service on the job injury 
which resulted in surgery.

The evidence confirms that the veteran injured his back in 
service, but there is no evidence of treatment of any back 
injury until the work related accident in 1987.  There is 
some evidence that the veteran had post-service pain, as 
asserted by his relatives, but the fact remains that when 
presented with the totality of the veteran's medical records, 
the VA examiner was unable to state that it was as likely as 
not that the veteran's current back disability was related to 
his injury in service, as it was more likely that the current 
back disability was caused by the veteran's work-related back 
injury in 1987.

As such, the preponderance of the evidence is against the 
claim that the veteran's current back disability is related 
to his time in service, and the veteran's claim is therefore 
denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letters dated in March 2005, May 2006 and August 2006, which 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above, as well as how disability 
ratings and effective dates were formulated.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a 
February 2007 supplemental statement of the case following 
completion of the notice requirements.

Numerous VA and private treatment records have been obtained, 
as have the veteran's service medical records, and SSA 
records.  The veteran was also provided with a VA examination 
(the report of which has been associated with the claims 
file).  Additionally, the veteran testified at a hearing 
before the RO and was offered the opportunity to testify at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a lower back disability 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


